      Case 1:19-cv-00091-SPW-TJC Document 58 Filed 05/10/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

PAULETTE TEMPLE,                                CV 19-91-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER GRANTING
vs.                                             PLAINTIFF’S UNOPPOSED
                                                MOTION TO APPEAR BY
C.R. BARD INC., and BARD                        VIDEO
VASCULAR INC.,

                   Defendants.


      Plaintiff Paulette Temple has filed an unopposed motion to allow counsel to

appear at the hearing on motion (Doc. 50) by Zoom. (Doc. 57.) Good cause

appearing,

      IT IS HEREBY ORDERED that Plaintiff’s motion (Doc. 57) is GRANTED.

Plaintiff’s counsel, Alicia Butler, may appear by Zoom at the May 12, 2021

hearing. Counsel shall immediately contact the Clerk of Court’s Office at (406)

247-7000 to make arrangements with the Court’s IT Department.

      IT IS ORDERED.

      DATED this 10th day of May, 2021.

                                      __________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
